ORDER
PER CURIAM.
Joseph Heugel (Claimant) appeals from the Final Award Allowing Compensation of the Labor and Industrial Relations Commission (Commission), which affirmed the Administrative Law Judge’s award and decision. The Commission found Advance United Expressway (Employer/Insurer) liable for specified amounts of medical expenses; temporary total disability; and thirty percent permanent partial disability.
In his four points on appeal, Claimant argues the Commission erred in (1) determining Claimant’s temporary total disability benefits ended on February 14, 1990; (2) not awarding Claimant all medical expenses he incurred that were directly related to the relevant accident; (3) limiting future medical treatment to maintaining the TENS unit; (4) requiring Claimant to prove medical causation between his current psychiatric illness and his accident; (5) failing properly to eval*479uate the fall impact of Claimant’s injuries; and (6) failing to award Claimant “permanent and total disability” from either his Employer or the Second Injury Fund.
We have reviewed the briefs of the parties and the record on appeal. The Commission’s award is supported by substantial and competent evidence on the whole record. An extended opinion would have no precedential value. We affirm in accordance with Rule 84.16(b).